Exhibit 10.10


SUMMARY OF COMPENSATION FOR
NON-EMPLOYEE DIRECTORS AND NAMED EXECUTIVE OFFICERS


NON-EMPLOYEE DIRECTOR COMPENSATION SUMMARY

Annual Retainer

$35,000, payable in cash or stock
Additional $6,500 for serving as chair of the Compensation or Directors
Affairs/Corporate Governance
Committees
Additional $10,000 for serving as chair of the Audit Committee
Committee chair compensation is payable in cash

Board and Committee Meeting Fees

$1,500 per meeting for each Board of Directors or Committee meeting attended
$1,000 per meeting for each Committee meeting attended by telephone
All meeting fees are paid in cash

Annual Stock Option Award

Each year, all non-employee directors receive options to acquire 7,500 shares of
the Company’s stock pursuant to the 2004 Incentive Plan. The option grant occurs
on the date of each annual meeting of the Company’s stockholders, and the
exercise price is equal to the closing market price on such day.


NAMED EXECUTIVE OFFICER COMPENSATION SUMMARY

Current salaries for named executive officers (rounded to nearest $1,000):



[spacer.gif]   [spacer.gif]   [spacer.gif] Name   Title   Salary Sam Ferrise    
President — Baldwin Filters, Inc.     $ 346,000   Norman Johnson     Chairman,
President and Chief Executive Officer     $ 725,000   Bruce Klein     Vice
President — Finance & Chief Financial Officer     $ 321,000   David Lindsay    
Vice President — Administration & Chief Administrative Officer     $ 193,000  
Richard Wolfson     Vice President — General Counsel & Corporate Secretary     $
250,000  

The named executive officers of the Company are eligible to receive bonuses as
determined in the discretion of the Compensation Committee. Such bonuses would
be paid in 2011 and would be based on the achievement by the Company of certain
objective targets related to the Company’s net income and economic value-added
returns during fiscal year 2010.

The named executive officers may also receive stock options and restricted stock
pursuant to the Company’s stockholder-approved 2004 Incentive Plan as determined
in the discretion of the Compensation Committee.

Additional Information

The foregoing information is summary in nature. Additional information regarding
director and named executive officer compensation will be provided in the
Company’s Proxy Statement to be filed in connection with the Company’s Annual
Meeting of Stockholders to be held on March 23, 2010.



--------------------------------------------------------------------------------